

WARRANT AGENCY AGREEMENT


WARRANT AGENCY AGREEMENT, dated as of May 4, 2020 (“Agreement”), between Great
Ajax Corp., a Maryland corporation (the “Company”), and American Stock Transfer
& Trust Company, LLC, a New York limited liability trust company (the “Warrant
Agent” or “AST”).


W I T N E S S E T H


WHEREAS, pursuant to an offering to certain purchasers (the “Offering”) by the
Company of two series of warrants (the “Warrants”) to purchase shares of the
Company’s common stock (the “Common Stock”) at an exercise price equal to $10.00
per share of Common Stock, pursuant to the Securities Purchase Agreement by and
among the Company, Great Ajax Operating Partnership LP, Thetis Asset Management
LLC and the purchasers named therein, dated May 7, 2020 (the “Securities
Purchase Agreement”), the Company wishes to issue warrants in book entry form
entitling the respective holders of the Warrants (the “Holders,” which term
shall include a Holder’s transferees, successors and assigns and “Holder” shall
include, if the Warrants are held in “street name,” a Participant (as defined
below) or a designee appointed by such Participant) to purchase an aggregate of
up to 1,500,000 shares of Common Stock underlying the Warrants (“Warrant
Shares”);


WHEREAS, the Company wishes the Warrant Agent to act on behalf of the Company,
and the Warrant Agent is willing so to act, in connection with the issuance,
registration, transfer, exchange, exercise and replacement of the Warrants and,
in the Warrant Agent’s capacity as the Company’s transfer agent, the delivery of
the Warrant Shares (as defined below).


NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein set forth, the parties hereby agree as follows:


Section 1. Certain Definitions. For purposes of this Agreement, the following
terms have the meanings indicated:


(a) “Affiliate” has the meaning ascribed to it in Rule 12b-2 under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”).


(b) “Business Day” means any day except any Saturday, any Sunday, any day which
is a federal legal holiday in the United States or any day on which the Nasdaq
Stock Market is authorized or required by law or other governmental action to
close.


(c) “Close of Business” on any given date means 5:00 p.m., New York City time,
on such date; provided, however, that if such date is not a Business Day it
means 5:00 p.m., New York City time, on the next succeeding Business Day.


(d) “Person” means an individual, corporation, association, partnership, limited
liability company, joint venture, trust, unincorporated organization, government
or political subdivision thereof or governmental agency or other entity.


(e) “Warrant Certificate” means a certificate in substantially the form attached
as Exhibit 1-A or Exhibit 1-B hereto, representing such number of Warrant Shares
(as defined below) as is indicated therein, provided that any reference to the
delivery of a Warrant Certificate in this Agreement shall include delivery of
notice from the Depositary or a Participant (each as defined below) of the
transfer or exercise of Warrant in the form of a Book-Entry Warrant (as defined
below).


All other capitalized terms used but not otherwise defined herein shall have the
meaning ascribed to such terms in the Warrant Certificate.



--------------------------------------------------------------------------------





Section 2. Appointment of Warrant Agent. The Company hereby appoints the Warrant
Agent to act as agent for the Company in accordance with the express terms or
conditions hereof (and no implied terms and conditions), and the Warrant Agent
hereby accepts such appointment.
Section 3. Book-Entry Warrants.


(a) The Warrants shall be issuable in book-entry form in the name of each holder
and in such amounts as instructed by the Company in writing (which may be by
e-mail) (the “Book-Entry Warrants” and each, a “Book-Entry Warrant”). Ownership
of beneficial interests in the Warrants shall be shown on, and the transfer of
such ownership shall be effected through, records maintained by the Warrant
Agent.


(b) A Holder has the right to elect at any time or from time to time a Warrant
Exchange (as defined below) pursuant to a Warrant Certificate Request Notice (as
defined below). Upon written notice by a Holder to the Warrant Agent for the
exchange of some or all of such Holder’s Book-Entry Warrants for a Warrant
Certificate, evidencing the same number of Warrants, which request shall be in
the form attached hereto as Annex A (a “Warrant Certificate Request Notice” and
the date of delivery of such Warrant Certificate Request Notice by the Holder,
the “Warrant Certificate Request Notice Date” and the deemed surrender upon
delivery by the Holder of a number of Book-Entry Warrants for the same number of
Warrants evidenced by a Warrant Certificate, a “Warrant Exchange”), the Warrant
Agent shall promptly effect the Warrant Exchange and shall promptly issue and
deliver to the Holder a Warrant Certificate for such number of Warrants in the
name set forth in the Warrant Certificate Request Notice. Such Warrant
Certificate shall be dated the original issue date of the Warrants, shall be
executed by manual signature by an authorized signatory of the Company, shall be
in the form attached hereto as Exhibit 1-A and Exhibit 1-B. In connection with a
Warrant Exchange, the Company agrees to deliver, or to direct the Warrant Agent
to deliver, the Warrant Certificate to the Holder within three (3) Business Days
of the Warrant Certificate Request Notice pursuant to the delivery instructions
in the Warrant Certificate Request Notice (“Warrant Certificate Delivery Date”).
The Company covenants and agrees that, upon the date of delivery of the Warrant
Certificate Request Notice, the Holder shall be deemed to be the holder of the
Warrant Certificate and, notwithstanding anything to the contrary set forth
herein, the Warrant Certificate shall be deemed for all purposes to contain all
of the terms and conditions of the Warrants evidenced by such Warrant
Certificate and the terms of this Agreement, other than Section 9 herein, shall
not apply to the Warrants evidenced by the Warrant Certificate.


Section 4. Form of Warrant Certificates. The Warrant Certificate, together with
the form of election to purchase Common Stock (“Exercise Notice”) and the form
of assignment attached thereto, shall be in the form of Exhibit 1-A and Exhibit
1-B hereto.


Section 5. Countersignature and Registration. The Warrant Certificates shall be
executed on behalf of the Company by its Chief Executive Officer or Chief
Financial Officer, either electronically or by facsimile signature. The Warrant
Certificates may be countersigned by the Warrant Agent, either manually or by
facsimile signature. In case any officer of the Company who shall have signed
any of the Warrant Certificates shall cease to be such officer of the Company
before issuance and delivery by the Company, such Warrant Certificates,
nevertheless, may be issued and delivered with the same force and effect as
though the person who signed such Warrant Certificate had not ceased to be such
officer of the Company; and any Warrant Certificate may be signed on behalf of
the Company by any person who, at the actual date of the execution of such
Warrant Certificate, shall be a proper officer of the Company to sign such
Warrant Certificate, although at the date of the execution of this Agreement any
such person was not such an officer.


The Warrant Agent will keep or cause to be kept, at its office designated for
such purposes, books for registration and transfer of the Warrant Certificates
issued hereunder. Such books shall show the names and addresses of the
respective Holders of the Warrant Certificates, the number of warrants evidenced
on the face of each of such Warrant Certificate and
2



--------------------------------------------------------------------------------



the date of each of such Warrant Certificate. The Warrant Agent will create a
special account for the issuance of Warrant Certificates.


Section 6. Transfer, Split Up, Combination and Exchange of Warrant Certificates;
Mutilated, Destroyed, Lost or Stolen Warrant Certificates. With respect to the
Book-Entry Warrants, subject to the provisions of the Warrant Certificate, and
the last sentence of this first paragraph of Section 6 and subject to applicable
law, rules or regulations, or any “stop transfer” instructions the Company may
give to the Warrant Agent, at any time after the original issuance dates of the
Warrants, and at or prior to the Close of Business on the Termination Date or
Expiration Date (as such term is defined in the Warrant Certificate), any
Warrant Certificate or Warrant Certificates or Book-Entry Warrant or Book-Entry
Warrants may be transferred, split up, combined or exchanged for another Warrant
Certificate or Warrant Certificates or Book-Entry Warrant or Book-Entry
Warrants, entitling the Holder to purchase a like number of shares of Common
Stock as the Warrant Certificate or Warrant Certificates or Book-Entry Warrant
or Book-Entry Warrants surrendered then entitled such Holder to purchase. Any
Holder desiring to transfer, split up, combine or exchange any Warrant
Certificate or Book-Entry Warrant shall make such request in writing delivered
to the Warrant Agent, and shall surrender the Warrant Certificate or Warrant
Certificates, together with the required form of assignment and certificate duly
executed and properly completed and such other documentation as the Warrant
Agent may reasonably request, to be transferred, split up, combined or exchanged
at the office of the Warrant Agent designated for such purpose, provided that no
such surrender is applicable to the Holder of a Book-Entry Warrant. Any
requested transfer of Warrants, whether in book-entry form or certificate form,
shall be accompanied by evidence of authority of the party making such request
that may be reasonably required by the Warrant Agent. Thereupon the Warrant
Agent shall, subject to the last sentence of this first paragraph of Section 6,
deliver to the Person entitled thereto a Warrant Certificate or Warrant
Certificates, as the case may be, as so requested. The Company may require
payment from the Holder of a sum sufficient to cover any tax or governmental
charge that may be imposed in connection with any transfer, split up,
combination or exchange of Warrant Certificates. The Warrant Agent shall not
have any duty or obligation to take any action under any section of this
Agreement that requires the payment of taxes and/or charges unless and until it
is satisfied that all such payments have been made.


Upon receipt by the Warrant Agent of evidence reasonably satisfactory to it of
the loss, theft, destruction or mutilation of a Warrant Certificate, which
evidence shall include an affidavit of loss, or in the case of mutilated
certificates, the certificate or portion thereof remaining, and, in case of
loss, theft or destruction, of indemnity or security reasonably acceptable to
the Company and the Warrant Agent and reimbursement to the Company and the
Warrant Agent of all reasonable expenses incidental thereto, and upon surrender
to the Warrant Agent and cancellation of the Warrant Certificate if mutilated,
the Company or the Warrant Agent will make and deliver a new Warrant Certificate
of like tenor to the Warrant Agent for delivery to the Holder in lieu of the
Warrant Certificate so lost, stolen, destroyed or mutilated.


Section 7. Exercise of Warrants; Exercise Price; Termination Date or Expiration
Date.


(a) The Warrants shall be exercisable commencing on the initial exercise date
set forth in the applicable Warrant Certificate. The Warrants shall cease to be
exercisable and shall terminate and become void, and all rights thereunder and
under this Agreement shall cease, at or prior to the Close of Business on the
Termination Date or Expiration Date (as such term is defined in the Warrant
Certificate). Subject to the foregoing and to Section 7(b) below, the Holder of
a Warrant may exercise the Warrant in whole or in part upon surrender of the
Warrant Certificate if required, with the properly completed and duly executed
Exercise Notice and payment of the Exercise Price, which may be made, at the
option of the Holder, by wire transfer or by certified or official bank check in
U.S. dollars, to the Warrant Agent at the office of the Warrant Agent designated
for such purposes. The Exercise Notice for a cashless exercise is to be
delivered to the Company. In the case of the Holder of a Book-Entry Warrant, the
Holder shall deliver the duly executed Exercise Notice and the payment of the
Exercise Price as described herein. The Company acknowledges that the bank
accounts maintained by the Warrant Agent in connection with the services
provided under this Agreement will be in its name and that the Warrant Agent may
receive investment earnings in connection with the investment at Warrant Agent
risk and for its
3



--------------------------------------------------------------------------------



benefit of funds held in those accounts from time to time. Neither the Company
nor the Holders will receive interest on any deposits or Exercise Price. No
ink-original Exercise Notice shall be required, nor shall any medallion
guarantee (or other type of guarantee or notarization) of any Exercise Notice be
required.


(b) An Exercise Notice for a Cashless Exercise shall be delivered by the Company
to the Warrant Agent along with the number of Warrant Shares issuable in
connection with such Cashless Exercise.. The Warrant Agent shall have no
obligation under this Agreement to calculate, the number of Warrant Shares
issuable in connection with a Cashless Exercise nor shall the Warrant agent have
any duty or obligation to investigate or confirm whether the Company’s
determination of the number of Warrant Shares issuable upon such exercise,
pursuant to this Section 7, is accurate or correct.


(c) Upon the Warrant Agent’s receipt of a Warrant Certificate at or prior to the
Close of Business on the Termination Date or Expiration Date set forth in such
Warrant Certificate with the executed Exercise Notice and payment of the
Exercise Price for the shares to be purchased (other than in the case of a
Cashless Exercise) and an amount equal to any applicable tax, or governmental
charge referred to in Section 6 by wire transfer, or by certified check or bank
draft payable to the order of the Warrant Agent (or, in the case of the Holder
of a Book-Entry Warrant, the delivery of the executed Exercise Notice and the
payment of the Exercise Price (other than in the case of a Cashless Exercise)
and any other applicable amounts as set forth herein), the Warrant Agent shall
cause the Warrant Shares underlying such Warrant Certificate or Book-Entry
Warrant to be delivered to or upon the order of the Holder of such Warrant
Certificate or Book-Entry Warrant registered in such name or names as may be
designated by such Holder, no later than the Warrant Share Delivery Date or
Share Delivery Date (as such term is defined in the Warrant Certificate). If the
Company is then a participant in the DWAC system of the Depositary Trust Company
(the “Depository”) and there is an effective registration statement permitting
the issuance of the Warrant Shares to or resale of the Warrant Shares by Holder,
then the certificates for Warrant Shares shall be transmitted by the Warrant
Agent to the Holder by crediting the account of the Holder’s broker with the
Depositary through its DWAC system. Notwithstanding anything else to the
contrary in this Agreement, except in the case of a Cashless Exercise, if any
Holder fails to duly deliver payment to the Warrant Agent of an amount equal to
the aggregate Exercise Price of the Warrant Shares to be purchased upon exercise
of such Holder’s Warrant as set forth in Section 7(a) hereof by the Warrant
Share Delivery Date, the Warrant Agent will not obligated to deliver such
Warrant Shares (via DWAC or otherwise) until following receipt of such payment,
and the applicable Warrant Share Delivery Date shall be deemed extended by one
day for each day (or part thereof) until such payment is delivered to the
Warrant Agent.


(d) The Warrant Agent shall deposit all funds received by it in payment of the
Exercise Price for all Warrants in the account of the Company maintained with
the Warrant Agent for such purpose (or to such other account as directed by the
Company in writing) and shall advise the Company via email at the end of each
day on which exercise notices are received or funds for the exercise of any
Warrant are received of the amount so deposited to its account.


(e) In case the Holder of any Warrant Certificate shall exercise fewer than all
Warrants evidenced thereby, upon the request of the Holder, a new Warrant
Certificate evidencing the number of Warrants equivalent to the number of
Warrants remaining unexercised may be issued by the Warrant Agent to the Holder
of such Warrant Certificate or to his duly authorized assigns in accordance with
Section 12 of the Warrant Certificate, subject to the provisions of Section 6
hereof.


Section 8. Cancellation and Destruction of Warrant Certificates. All Warrant
Certificates surrendered for the purpose of exercise, transfer, split up,
combination or exchange shall, if surrendered to the Company or to any of its
agents, be delivered to the Warrant Agent for cancellation or in canceled form,
or, if surrendered to the Warrant Agent, shall be canceled by it, and no Warrant
Certificates shall be issued in lieu thereof except as expressly permitted by
any of the provisions of this Agreement. The Company shall deliver to the
Warrant Agent for cancellation and retirement, and the Warrant Agent shall so
cancel and retire, any other Warrant Certificate purchased or acquired by the
Company otherwise
4



--------------------------------------------------------------------------------



than upon the exercise thereof. The Warrant Agent shall deliver all canceled
Warrant Certificates to the Company, or shall, at the written request of the
Company, destroy such canceled Warrant Certificates, and in such case shall
deliver a certificate of destruction thereof to the Company, subject to any
applicable law, rule or regulation requiring the Warrant Agent to retain such
canceled certificates.


Section 9. Certain Representations; Reservation and Availability of Shares of
Common Stock or Cash.


(a) The Company covenants and agrees that it will cause to be reserved and kept
available out of its authorized and unissued shares of Common Stock or its
authorized and issued shares of Common Stock held in its treasury, free from
preemptive rights, the number of shares of Common Stock that will be sufficient
to permit the exercise in full of all outstanding Warrants.


(b) The Warrant Agent will create a special account for the issuance of Common
Stock upon the exercise of Warrants.


(c) The Company further covenants and agrees that it will pay when due and
payable any and all federal and state transfer taxes and charges which may be
payable in respect of the original issuance or delivery of the Warrant
Certificates or certificates evidencing Common Stock upon exercise of the
Warrants. The Company shall not, however, be required to pay any tax or
governmental charge which may be payable in respect of any transfer involved in
the transfer or delivery of Warrant Certificates or the issuance or delivery of
certificates for Common Stock in a name other than that of the Holder of the
Warrant Certificate evidencing Warrants surrendered for exercise or to issue or
deliver any certificate for shares of Common Stock upon the exercise of any
Warrants until any such tax or governmental charge shall have been paid (any
such tax or governmental charge being payable by the Holder of such Warrant
Certificate at the time of surrender) or until it has been established to the
Company’s reasonable satisfaction that no such tax or governmental charge is
due.


Section 10. Common Stock Record Date. Each Person in whose name any certificate
for shares of Common Stock is issued upon the exercise of Warrants shall for all
purposes be deemed to have become the holder of record for the Common Stock
represented thereby on, and such certificate shall be dated, the date on which
submission of the Exercise Notice was made, provided that the Warrant
Certificate evidencing such Warrant was duly surrendered (but only if required
herein) and payment of the Exercise Price (and any applicable transfer taxes)
was received on or prior to the Warrant Share Delivery Date; provided, however,
that, if the date of submission of the Exercise Notice is a date upon which the
Common Stock transfer books of the Company are closed, such Person shall be
deemed to have become the record holder of such shares on, and such certificate
shall be dated, the next succeeding day on which the Common Stock transfer books
of the Company are open.


Section 11. Adjustment of Exercise Price, Number of Shares of Common Stock or
Number of the Company Warrants. The Exercise Price, the number of shares covered
by each Warrant and the number of Warrants outstanding are subject to adjustment
from time to time as provided in Section 2 of the Warrant Certificate.


Section 12. Fractional Shares of Common Stock.


(a) The Company shall not issue fractions of Warrants or distribute Warrant
Certificates which evidence fractional Warrants. Whenever any fractional Warrant
would otherwise be required to be issued or distributed, the actual issuance or
distribution shall reflect a rounding of such fraction to the nearest whole
Warrant (rounded down).


(b) The Company shall not issue fractions of shares of Common Stock upon
exercise of Warrants or distribute stock certificates which evidence fractional
shares of Common Stock. Whenever any fraction of a share of Common Stock
5



--------------------------------------------------------------------------------



would otherwise be required to be issued or distributed, the actual issuance or
distribution in respect thereof shall be made in accordance with Section 4 of
the Warrant Certificate.
Section 13. Concerning the Warrant Agent.
(a) The Company agrees to pay to the Warrant Agent, pursuant to the fee schedule
mutually agreed upon by the parties hereto and provided separately on the date
hereof, for all services rendered by it hereunder and, from time to time, its
reasonable expenses and counsel fees and other disbursements incurred in the
preparation, delivery, negotiation, amendment, administration and execution of
this Agreement and the exercise and performance of its duties hereunder.
(b) The Company covenants and agrees to indemnify and to hold the Warrant Agent
harmless against any costs, expenses (including reasonable fees and expenses of
its legal counsel), losses or damages, which may be paid, incurred or suffered
by or to which it may become subject, arising from or out of, directly or
indirectly, any claims or liability resulting from its actions or omissions as
Warrant Agent pursuant hereto; provided, that such covenant and agreement does
not extend to, and the Warrant Agent shall not be indemnified with respect to,
such costs, expenses, losses and damages incurred or suffered by the Warrant
Agent as a result of, or arising out of, its gross negligence, bad faith, or
willful misconduct (each as determined by a final non-appealable court of
competent jurisdiction). Notwithstanding anything in this Agreement to the
contrary, any liability of the Warrant Agent under this Agreement will be
limited to the amount of annual fees paid by the Company to the Warrant Agent
during the twelve (12) months immediately preceding the event for which recovery
from the Warrant Agent is being sought. The costs and expenses incurred by the
Warrant Agent in enforcing this right of indemnification shall be paid by the
Company.
(c) Upon the assertion of a claim for which the Company may be required to
indemnify the Warrant Agent, the Warrant Agent shall promptly notify the Company
of such assertion, and shall keep the other party reasonably advised with
respect to material developments concerning such claim. However, failure to give
such notice shall not affect the Warrant Agent’s right to and the Company’s
obligations for indemnification hereunder.
(d) Neither party to this Agreement shall be liable to the other party for any
consequential, indirect, punitive, special or incidental damages under any
provisions of this Agreement or for any consequential, indirect, punitive,
special or incidental damages arising out of any act or failure to act hereunder
even if that party has been advised of or has foreseen the possibility of such
damages.
(e) Notwithstanding anything contained herein to the contrary, the rights and
obligations of the parties set forth in this Section 13 shall survive
termination of this Agreement, the expiration of the Warrants or the
resignation, removal or replacement of the Warrant Agent.
Section 14. Purchase or Consolidation or Change of Name of Warrant Agent. Any
Person into which the Warrant Agent or any successor Warrant Agent may be merged
or with which it may be consolidated, or any Person resulting from any merger or
consolidation to which the Warrant Agent or any successor Warrant Agent shall be
party, or any Person succeeding to the stock transfer or other shareholder
services business of the Warrant Agent or any successor Warrant Agent, shall be
the successor to the Warrant Agent under this Agreement without the execution or
filing of any paper or any further act on the part of any of the parties hereto,
provided that such Person would be eligible for appointment as a successor
Warrant Agent under the provisions of Section 16. In case at the time such
successor Warrant Agent shall succeed to the agency created by this Agreement
any of the Warrant Certificates shall have been countersigned but not delivered,
any such successor Warrant Agent may adopt the countersignature of the
predecessor Warrant Agent and deliver such Warrant Certificates so
countersigned; and in case at that time any of the Warrant Certificates shall
not have been countersigned, any successor Warrant Agent may countersign such
Warrant Certificates either in the name of the predecessor Warrant Agent or in
the name of the successor Warrant Agent; and in all such cases such Warrant
Certificates shall have the full force provided in the Warrant Certificates and
in this Agreement.
6



--------------------------------------------------------------------------------





In case at any time the name of the Warrant Agent shall be changed and at such
time any of the Warrant Certificates shall have been countersigned but not
delivered, the Warrant Agent may adopt the countersignature under its prior name
and deliver Warrant Certificates so countersigned; and in case at that time any
of the Warrant Certificates shall not have been countersigned, the Warrant Agent
may countersign such Warrant Certificates either in its prior name or in its
changed name; and in all such cases such Warrant Certificates shall have the
full force provided in the Warrant Certificates and in this Agreement.


Section 15. Duties of Warrant Agent. The Warrant Agent undertakes the duties and
obligations imposed by this Agreement upon the following express terms and
conditions (and no implied terms and conditions), by all of which the Company,
by its acceptance hereof, shall be bound and shall not assume any obligations or
relationship of agency or trust with any of the Holders of the Warrants or any
other Person:


(a) The Warrant Agent may consult with legal counsel selected by it (who may be
legal counsel for the Company).


(b) Whenever in the performance of its duties under this Agreement the Warrant
Agent shall deem it necessary or desirable that any fact or matter be proved or
established by the Company prior to taking or suffering any action hereunder,
such fact or matter (unless other evidence in respect thereof be herein
specifically prescribed) may be deemed to be conclusively proved and established
by a certificate signed by the Chief Executive Officer, Chief Financial Officer
or Vice President of the Company; and such certificate shall be full
authorization and protection to the Warrant Agent and the Warrant Agent shall
incur no liability for or in respect of any action taken, suffered or omitted to
be taken by it under the provisions of this Agreement in reliance upon such
certificate.


(c) Subject to the limitation set forth in Section 13, the Warrant Agent shall
be liable hereunder only for its own gross negligence, bad faith or willful
misconduct, or for a breach by it of this Agreement.


(d) The Warrant Agent shall not be liable for or by reason of any of the
statements of fact or recitals contained in this Agreement or in the Warrant
Certificates except its countersignature thereof, by the Company or be required
to verify the same, but all such statements and recitals are and shall be deemed
to have been made by the Company only.


(e) The Warrant Agent shall not be under any responsibility in respect of the
validity of this Agreement or the execution and delivery hereof (except the due
execution hereof by the Warrant Agent) or in respect of the validity or
execution of any Warrant Certificate (except its countersignature thereof); nor
shall it be responsible for any breach by the Company of any covenant or
condition contained in this Agreement or in any Warrant Certificate; nor shall
it be responsible for the adjustment of the Exercise Price or the making of any
change in the number of shares of Common Stock required under the provisions of
Section 11 or 12 or responsible for the manner, method or amount of any such
change or adjustment or the ascertaining of the existence of facts that would
require any such adjustment or change (except with respect to the exercise of
Warrants evidenced by Warrant Certificates after actual notice of any adjustment
of the Exercise Price); nor shall it by any act hereunder be deemed to make any
representation or warranty as to the authorization or reservation of any shares
of Common Stock to be issued pursuant to this Agreement or any Warrant
Certificate or as to whether any shares of Common Stock will, when issued, be
duly authorized, validly issued, fully paid and nonassessable.


(f) Each party hereto agrees that it will perform, execute, acknowledge and
deliver or cause to be performed, executed, acknowledged and delivered all such
further and other acts, instruments and assurances as may reasonably be required
by the other party hereto for the carrying out or performing by any party of the
provisions of this Agreement.


7



--------------------------------------------------------------------------------



(g) The Warrant Agent is hereby authorized to accept instructions with respect
to the performance of its duties hereunder from the Chief Executive Officer or
Chief Financial Officer of the Company, and to apply to such officers for advice
or instructions in connection with its duties, and it shall not be liable and
shall be indemnified and held harmless for any action taken or suffered to be
taken by it in good faith in accordance with instructions of any such officer,
provided Warrant Agent carries out such instructions without gross negligence,
bad faith or willful misconduct.


(h) The Warrant Agent and any shareholder, director, officer or employee of the
Warrant Agent may buy, sell or deal in any of the Warrants or other securities
of the Company (subject to federal securities laws) or become pecuniarily
interested in any transaction in which the Company may be interested, or
contract with or lend money to the Company or otherwise act as fully and freely
as though it were not Warrant Agent under this Agreement. Nothing herein shall
preclude the Warrant Agent from acting in any other capacity for the Company or
for any other Person.


(i) The Warrant Agent may execute and exercise any of the rights or powers
hereby vested in it or perform any duty hereunder either itself or by or through
its attorney or agents, and the Warrant Agent shall not be answerable or
accountable for any act, default, neglect or misconduct of any such attorney or
agents or for any loss to the Company resulting from any such act, default,
neglect or misconduct, provided reasonable care was exercised in the selection
and continued employment thereof


(j) The Warrant Agent shall not be obligated to expend or risk its own funds or
to take any action that it believes would expose or subject it to expense or
liability or to a risk of incurring expense or liability, unless it has been
furnished with assurances of repayment or indemnity satisfactory to it.


(k) The Warrant Agent shall not be liable or responsible for any failure of the
Company to comply with any of its obligations relating to any registration
statement filed with the Securities and Exchange Commission or this Agreement,
including without limitation obligations under applicable regulation or law.


(l) The Warrant Agent may rely on and be fully authorized and protected in
acting or failing to act upon (a) any guaranty of signature by an “eligible
guarantor institution” that is a member or participant in the Securities
Transfer Agents Medallion Program or other comparable “signature guarantee
program” or insurance program in addition to, or in substitution for, the
foregoing; or (b) any law, act, regulation or any interpretation of the same
even though such law, act, or regulation may thereafter have been altered,
changed, amended or repealed.


(m) In the event the Warrant Agent believes any ambiguity or uncertainty exists
hereunder or in any notice, instruction, direction, request or other
communication, paper or document received by the Warrant Agent hereunder and the
Warrant Agent immediately notifies the Company of such ambiguity or uncertainty,
the Warrant Agent, may, in its sole discretion, refrain from taking any action,
and shall be fully protected and shall not be liable in any way to Company, the
holder of any Warrant or any other Person for refraining from taking such
action, unless the Warrant Agent receives written instructions signed by the
Company which eliminates such ambiguity or uncertainty to the satisfaction of
Warrant Agent.


This Section 15 shall survive the expiration of the Warrants, the termination of
this Agreement and the resignation, replacement or removal of the Warrant Agent.
.


Section 16. Change of Warrant Agent. The Warrant Agent may resign and be
discharged from its duties under this Agreement upon 30 days’ notice in writing
sent to the Company and, in the event that the Warrant Agent or one of its
affiliates is not also the transfer agent for the Company, to each transfer
agent of the Common Stock, and to the Holders of the Warrant Certificates. The
Company may remove the Warrant Agent or any successor Warrant Agent upon notice
in writing, sent to the Warrant Agent or successor Warrant Agent, as the case
may be, and to each transfer agent of the
8



--------------------------------------------------------------------------------



Common Stock, and to the Holders of the Warrant Certificates. If the Warrant
Agent shall resign or be removed or shall otherwise become incapable of acting,
the Company shall appoint a successor to the Warrant Agent. If the Company shall
fail to make such appointment within a period of 30 days after such removal or
after it has been notified in writing of such resignation or incapacity by the
resigning or incapacitated Warrant Agent or by the Holder of a Warrant
Certificate (who shall, with such notice, submit his Warrant Certificate for
inspection by the Company), then the Holder of any Warrant Certificate may apply
to any court of competent jurisdiction for the appointment of a new Warrant
Agent, provided that, for purposes of this Agreement, the Company shall be
deemed to be the Warrant Agent until a new warrant agent is appointed. Any
successor Warrant Agent, whether appointed by the Company or by such a court,
shall be a Person, other than a natural person, organized and doing business
under the laws of the United States or of a state thereof, in good standing,
which is authorized under such laws to exercise stock transfer powers and is
subject to supervision or examination by federal or state authority and which
has at the time of its appointment as Warrant Agent a combined capital and
surplus of at least $50,000,000. After appointment, the successor Warrant Agent
shall be vested with the same powers, rights, duties and responsibilities as if
it had been originally named as Warrant Agent without further act or deed; but
the predecessor Warrant Agent shall deliver and transfer to the successor
Warrant Agent any property at the time held by it hereunder, and execute and
deliver any further assurance, conveyance, act or deed necessary for the
purpose, but such predecessor Warrant Agent shall not be required to make any
additional expenditure (without prompt reimbursement by the Company) or assume
any additional liability in connection with the foregoing. Not later than the
effective date of any such appointment, the Company shall file notice thereof in
writing with the predecessor Warrant Agent and each transfer agent of the Common
Stock, and mail a notice thereof in writing to the Holders of the Warrant
Certificates. However, failure to give any notice provided for in this Section
16, or any defect therein, shall not affect the legality or validity of the
resignation or removal of the Warrant Agent or the appointment of the successor
Warrant Agent, as the case may be.


Section 17. Issuance of New Warrant Certificates. Notwithstanding any of the
provisions of this Agreement or of the Warrants to the contrary, the Company
may, at its option, issue new Warrant Certificates evidencing Warrants in such
form as may be approved by its Board of Directors to reflect any adjustment or
change in the Exercise Price per share and the number or kind or class of shares
of stock or other securities or property purchasable under the several Warrant
Certificates made in accordance with the provisions of this Agreement.


Section 18. Notices. Notices or demands authorized by this Agreement to be given
or made (i) by the Warrant Agent or by the Holder of any Warrant Certificate to
or on the Company, (ii) by the Company or by the Holder of any Warrant
Certificate to or on the Warrant Agent or (iii) by the Company or the Warrant
Agent to the Holder of any Warrant Certificate, shall be deemed given when in
writing (a) on the date delivered, if delivered personally, (b) on the first
Business Day following the deposit thereof with Federal Express or another
recognized overnight courier, if sent by Federal Express or another recognized
overnight courier, (c) on the fourth Business Day following the mailing thereof
with postage prepaid, if mailed by registered or certified mail (return receipt
requested), and (d) the date of transmission, if such notice or communication is
delivered via facsimile or e-mail attachment at or prior to 5:30 p.m. (New York
City time) on a Business Day and (e) the next Business Day after the date of
transmission, if such notice or communication is delivered via facsimile or
e-mail attachment on a day that is not a Business Day or later than 5:30 p.m.
(New York City time) on any Business Day, in each case to the parties at the
following addresses (or at such other address for a party as shall be specified
by like notice):


(a) If to the Company, to:


Great Ajax Corp.
9400 SW Beaverton-Hillsdale Hwy,
Suite 131
Beaverton, Oregon 97005
9



--------------------------------------------------------------------------------



Attention: Lawrence Mendelsohn
Email: Larry@aspencapital.com


With a copy to:


Mayer Brown LLP
1221 Avenue of the Americas
Attention: Anna T. Pinedo
E-mail: apinedo@mayerbrown.com


(b) If to the Warrant Agent, to:


American Stock Transfer & Trust Company, LLC
6201 15th Avenue
Brooklyn, New York 11219
Email: Reorgwarrants@astfinancial.com


With a copy to:


American Stock Transfer & Trust Company, LLC
48 Wall Street, 22nd Floor
New York, NY 10005
Attention: Legal Department
Email: legalteamAST@astfinancial.com


For any notice delivered by email to be deemed given or made, such notice must
be followed by notice sent by overnight courier service to be delivered on the
next Business Day following such email, unless the recipient of such email has
acknowledged via return email receipt of such email.


(c) If to the Holder of any Warrant Certificate, to the address of such Holder
as shown on the registry books of the Company. Any notice required to be
delivered by the Company to the Holder of any Warrant may be given by the
Warrant Agent on behalf of the Company. Notwithstanding any other provision of
this Agreement, where this Agreement provides for notice of any event to a
Holder of any Warrant, such notice shall be sufficiently given if given to the
Depositary (or its designee) pursuant to the procedures of the Depositary or its
designee.




Section 19. Supplements and Amendments. The Company and the Warrant Agent may
from time to time supplement or amend this Agreement without the approval of any
Holders of Book-Entry Warrants, provided that such addition, correction or
surrender shall not adversely affect the interests of the Holders of the
Book-Entry Warrants or Warrant Certificates in any material respect.


Section 20. Successors. All covenants and provisions of this Agreement by or for
the benefit of the Company or the Warrant Agent shall bind and inure to the
benefit of their respective successors and assigns hereunder.


Section 21. Benefits of this Agreement. Nothing in this Agreement shall be
construed to give any Person other than the Company, the Holders of Warrant
Certificates and the Warrant Agent any legal or equitable right, remedy or claim
under this Agreement; but this Agreement shall be for the sole and exclusive
benefit of the Company, the Warrant Agent and the Holders of the Warrant
Certificates.
10



--------------------------------------------------------------------------------





Section 22. Governing Law; Jurisdiction. This Agreement and each Warrant
Certificate issued hereunder shall be governed by, and construed in accordance
with, the laws of the State of New York without giving effect to the conflicts
of law principles thereof. The Company hereby agrees that any action, proceeding
or claim against it arising out of or relating in any way to this Agreement
shall be brought and enforced in the courts of the State of New York or the
United States District Court for the Southern District of New York, and
irrevocably submits to such jurisdiction, which jurisdiction shall be exclusive.
The Company hereby waives any objection to such exclusive jurisdiction and that
such courts represent an inconvenience forum.


Section 23. Counterparts. This Agreement may be executed in any number of
counterparts and each of such counterparts shall for all purposes be deemed to
be an original, and all such counterparts shall together constitute but one and
the same instrument. A signature to this Agreement transmitted electronically
shall have the same authority, effect and enforceability as an original
signature.


Section 24. Severability. Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provisions or the remaining provisions of this Agreement.


Section 25. Force Majeure. Notwithstanding anything to the contrary contained
herein, the Warrant Agent will not be liable for any delays or failures in
performance resulting from acts beyond its reasonable control including, without
limitation, acts of God, terrorist acts, shortage of supply, breakdowns or
malfunctions, interruptions or malfunction of computer facilities, or loss of
data due to power failures or mechanical difficulties with information storage
or retrieval systems, labor difficulties, war, or civil unrest, it being
understood that the Warrant Agent shall use reasonable best efforts which are
consistent with accepted practices in the banking industry to resume performance
as soon as practicable under the circumstances.


Section 26.  Entire Agreement. The parties hereto acknowledge that there are no
agreements or understandings, written or oral, between them with respect to
matters contemplated hereunder other than as set forth herein and the Warrant
Certificates, that this Agreement and the Warrant Certificates contain the
entire agreement between them with respect to the subject matter hereof and
thereof.


Section 27. Fees; Expenses.


As consideration for the services provided by AST (the “Services”), the Company
shall pay to AST the fees set forth on Schedule 1 hereto (the “Fees”). If the
Company requests that AST provide additional services not contemplated hereby,
the Company shall pay to AST fees for such services at AST’s reasonable and
customary rates, such fees to be governed by the terms of a separate agreement
to be mutually agreed to and entered into by the Parties at such time (the
“Additional Service Fee”; together with the Fees, the “Service Fees”)


(a) The Company shall reimburse AST for all reasonable and documented expenses
incurred by AST (including, without limitation, reasonable and documented fees
and disbursements of counsel) in connection with the Services (the “Expenses”);
provided, however, that AST reserves the right to request advance payment for
any out-of-pocket expenses. The Company agrees to pay all Service Fees and
Expenses within thirty (30) days following receipt of an invoice from AST. The
Company agrees and acknowledges that AST ma yadjust the Service Fees may
annually, on or about each anniversary date of this Agreement, by 3%.


11



--------------------------------------------------------------------------------



(b) Upon termination of this Agreement for any reason, AST shall assist the
Company with the transfer of records of the Company held by AST. AST shall be
entitled to reasonable additional compensation and reimbursement of any Expenses
for the preparation and delivery of such records to the successor agent or to
the Company, and for maintaining records and/or Stock Certificates that are
received after the termination of this Agreement.
12




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.


GREAT AJAX CORP.




        By: /s/ Lawrence Mendelsohn 
        Name: Lawrence Mendelsohn
        Title:   Chief Executive Officer
        


        




AMERICAN STOCK TRANSFER & TRUST COMPANY, LLC


        By:  /s/ Michael Legregin  
         Name: Michael Legregin
         Title:  Senior Vice President






[Signature Page to Warrant Agency Agreement]


--------------------------------------------------------------------------------



Annex A: Form of Warrant Certificate Request Notice


WARRANT CERTIFICATE REQUEST NOTICE
To: ___________ as Warrant Agent for Great Ajax Corp. (the “Company”)
The undersigned Holder of Warrants (“Warrants”) in the form of Book-Entry
Warrants issued by the Company hereby elects to receive a Warrant Certificate
evidencing the Warrants held by the Holder as specified below:
1.Name of Holder of Warrants in form of Book-Entry Warrants:
                                                           
2.Name of Holder in Warrant Certificate (if different from name of Holder of
Warrants in form of Global Warrants):       
3.Number of Warrants in name of Holder in form of Book-Entry Warrants:
___________________
4.Number of Warrants for which Warrant Certificate shall be issued:
__________________
5.Number of Warrants in name of Holder in form of Book-Entry Warrants after
issuance of Warrant Certificate, if any: ___________


6.Warrant Certificate shall be delivered to the following address:


        ______________________________


        ______________________________


        ______________________________


        ______________________________


The undersigned hereby acknowledges and agrees that, in connection with this
Warrant Exchange and the issuance of the Warrant Certificate, the Holder is
deemed to have surrendered the number of Warrants in form of Book-Entry Warrants
in the name of the Holder equal to the number of Warrants evidenced by the
Warrant Certificate.


[SIGNATURE OF HOLDER]
        
Name of Investing Entity: ____________________________________________________


Signature of Authorized Signatory of Investing Entity:
______________________________


Name of Authorized Signatory: ________________________________________________


Title of Authorized Signatory: _________________________________________________


Date: _______________________________________________________________



--------------------------------------------------------------------------------





15




--------------------------------------------------------------------------------





Schedule 1
Fees
Acceptance Fee
Monthly Administration Fee for Warrants –per database


$3,000
$275.00
Per Exercise of Warrants$35.00

SPECIAL SERVICES
Services not included herein (including, without limitation, trustee and
custodial services, exchange/tender offer services and stock dividend
disbursement services) but requested by the Company may be subject to additional
charges.
Out-of-pocket Expenses
All customary out-of-pocket expenses will be billed in addition to the foregoing
fees. These charges include, but are not limited to, printing and stationery,
freight and materials delivery, postage and handling.
The foregoing fees apply to services ordinarily rendered by AST and are subject
to reasonable adjustment based on final review of documents.
        








--------------------------------------------------------------------------------



Exhibit 1-A: Form of Series A Warrant Certificate


        





--------------------------------------------------------------------------------



Exhibit 1-B: Form of Series B Warrant Certificate

